Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

    Applicant’s amendment in the reply filed on 7/7/2021 is acknowledged, with the cancellation of Claims 19-21; and the additional newly added Claims 22-27.  Claims 16, and 22-27 are pending.  Claims 17 and 18 are missing (constructed as cancelled). Any rejection that is not reiterated is hereby withdrawn.

Claim Objections
Claims 16, and 22-27 are newly objected to because of the following informalities:  Claim 1 recites “8-hydroeyhexadecanoic acid” at line 3, which is incorrect. The correct spelling should be “8-hydroxyhexadecanoic acid”.
This is a new objection necessitated by the Applicant’s amendment filed on 7/7/2021.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 16, and 22-27 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/7/2021.
Claim(s) 16, and 22-27 is/are directed to a kit comprising a compound for the treatment of cancer in a subject comprising administering to a subject comprising an effective amount of 8-hydroeyhexadecanoic acid, or a salt thereof, wherein said cancer is selected from a group of lung cancer, a colorectal cancer, and leukemia.
A kit is a product, how the product is being administered does not further limit the product, and what the product is used for is only an intended use. Applicant seems to come a product claims with a method of using claim, and the recitation is thus very confusing.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claim 16 remain rejected, claims 22-27 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 16, and 22-27 is/are directed to a kit comprising a compound for the treatment of cancer in a subject comprising administering to a subject comprising an effective amount of 8-hydroeyhexadecanoic acid, or a salt thereof, wherein said cancer is selected from a group of lung cancer, a colorectal cancer, and leukemia.
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 
The compositions of 16, and 22-27 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the compound 8-hydroxyhexadecanoid acid that comprises the claimed compositions to have any characteristics that are different from the naturally occurring compound 8-hydroxyhexadecanoid acid in Lycopodium clavatum. Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a 

	
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 16 remains rejected, claims 22-25 are newly rejected under 35 USC § 102 (b) as being anticipated by Pathak et al (Pathak et al, Protective potentials of a potentized homeopathic drug, Lycopodium-30, in ameliorating azo dye induced hepatocarcinogenesis in mice. Molecular and Cellular Biochemistry, (APR 2006) Vol. 285, No. 1-2, pp. 121-131).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/7/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 7/7/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Pathak et al teach the protective potentials of a potentized homeopathic drug, Lycopodium-30, prepared from extract of spores of a plant, Lyocopodium clavatum (thus the 
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to treat lung caner, colorectal cancer, leukemia, non-small cell lung cancer, HOP-92, NCI-H460, K-562, CCRF-CEM, SR, MOLT-4, RPMI-8226, HL-60, HCT-116, HCT-15 or KM12 cancer cells.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Applicant is noted that a kit is a product, how the product is being administered does not further limit the product, and what the product is used for is only an intended use. 

Therefore, the reference is deemed to anticipate the instant claim above.

Claim 16 remains rejected, and claims 22-27 are newly rejected under 35 USC § 102 (b) as being anticipated by Chen et al (Chen et al, The application of giant typhonium (Typhonium giganteum) in the treatment of brain glioma. Chinese Journal of Information on Traditional Chinese Medicine (2007), Volume 14, Number 1, pp. 81-81).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/7/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 7/7/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.

Chen et al teach 25 patients with brain glioma (8 cases without operation and 17 relapse cases) were treated with a decoction containing high dosage (30-100 g) of giant typhonium (Typhonium giganteum) (thus a kit). The basic recipe was giant typhonium 100 g (decocted 1 h before other ingredients were added) (thus with additional anticancer agent, thus claims 26 and 27 are met), earthworm 15 g, common turmeric [Curcuma longa] 15 g, tabasheer 15 g, Chinese honeylocust [Gleditsia sinensis] 10 g, white mustard seed [Sinapis alba] 10 g, chuanxiong [Ligusticum wallichii] 15 g, turtle shell 20 g and remain of antlers after gelatine was extracted 20 g (both decocted 30 min before other ingredients), common cruculigo [Curculigo orchioides] 15 g, largeflower epimedium [Epimedium grandiflorum] 15 g, common burreed [Sparganium stoloniferum] 10 g, Job's Tears [Coix lacryma-jobi] 15 g, spreading hedyitis [Oldenlandia diffusa] 30 g and ural liquorice [Glycyrrhiza uralensis] 6 g. Other ingredients, such as lobed 
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to treat lung caner, colorectal cancer, leukemia, non-small cell lung cancer, HOP-92, NCI-H460, K-562, CCRF-CEM, SR, MOLT-4, RPMI-8226, HL-60, HCT-116, HCT-15 or KM12 cancer cells.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Applicant is noted that a kit is a product, how the product is being administered does not further limit the product, and what the product is used for is only an intended use. 
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 remains rejected, claims 22-27 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Pathak et al as applied to claims 16, and 22-25 above, and further in view of Biswas [Biswas, Journal of alternative and complementary medicine (New York, N.Y.), (2005 Oct) Vol. 11, No. 5, pp. 839-54)].  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/7/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 7/7/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Pathak et al are set forth above and applied as before.
The combination of Pathak et al do not specifically teach additional anticancer agent.
Biswas teaches this study was conducted to examine whether the potentized homeopathic remedy Carcinosin 200, fed alone and in combination with Chelidonium 200, has differential protective effects against p-dimethylaminoazobenzene (p-DAB)-induced hepatocarcinogenesis in mice.
DESIGN:  Liver tumors were induced in mice through chronic feeding of p-DAB (initiator) and phenobarbital (PB, promoter).  The mice were divided into two subgroups: (1) one was fed potentized Alcohol 200 and served as controls; and (2) the other was fed Carcinosin 200 
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use additional anticancer agent in Pathak et al since Biswas teaches homeopathic remedy Carcinosin 200, fed alone and in combination with Chelidonium 200, for treating p-dimethylaminoazobenzene (p-DAB)-induced hepatocarcinogenesis in mice. Therefore, one of the ordinary skill in the art would have been motivated to use additional anticancer agent together with the Lycopodium-30 in Pathak et al to achieve more potent anticancer effect against hepatocarcinogenesis. Since both of the references teach using homeopathic remedies for treating 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655